Title: To Benjamin Franklin from Dorcas Montgomery, 21 [November] 1781
From: Montgomery, Dorcas Armitage
To: Franklin, Benjamin


Honor’d Sir
Geneve [November] 21th. 1781
I have to request the favor of your forwarding the inclosed, which will be Handed to you by a Mr. Pigott a worthy Character who has treated your Grand-son and all the Americans here with much Civility. And Suffice it to say, for the present, that He is a Friend to America.
My Compts. attend Mr. T. Franklin and Mr. H— Grand.— Mastr. Bache writes by this conveyance.
I remain Honor’d Sir with due respects your Most Obedt Huble. Servt—
Dorcas Montgomery
 
Addressed: His Excellency / Benjn Franklin Esqr. / Minister Plenepotentiary / From the United States of / America to the Court of Versailles / A Passy
Notation: Montgomery Dorcas Geneve 21. 1781.
